UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1448



GEORGE C. MCCOY,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary of the Department of
the Army,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(CA-99-843-17BC-3)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George C. McCoy, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George C. McCoy appeals from the magistrate judge’s order*

granting the Defendant’s motion to dismiss his complaint alleging

employment discrimination.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   See McCoy

v. Caldera, No. CA-99-843-17BC-3 (D.S.C. Mar. 17, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
      The parties consented to have the case tried by a magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                2